DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Claim Interpretation
Claims 5, 8, 11, and 18 contain the term “substantially” to describe equal or similar. The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).  In accordance with MPEP 2173.05(b) III, the term substantially is being interpreted as a broad approximation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin (prev. presented US 2017/0110356) in view of Singh (prev. presented US 2013/0021717).
Regarding claim 1, Matyushkin teaches an electrostatic chuck for use in a substrate processing chamber (abstract), comprising: a plate (108 Fig 2A) having a first side and a second side opposite the first side (shown as top and bottom surfaces of 108 Fig 2A) configured to support a substrate (104 Fig 2A); a first electrode embedded in the plate proximate the first side (106 Fig 2A) and configured to chuck the substrate to the first side of the plate ([0033] taught as DC voltage and an electrostatic chuck ESC see also [0060-0061] which teach application of RF to this electrode); a second electrode embedded in the plate proximate the second side (202 Fig 2A); a plurality of conductive elements coupling the first electrode to the second electrode (204 Fig 2A and [0050]). Matyushkin fails to teach a first gas channel disposed within the plate and between the first electrode and the second electrode; a gas inlet extending from the second side of the plate to the first gas channel; and a plurality of gas outlets extending from the first side of the plate to the first gas channel. In the same field of endeavor of electrostatic chucks (abstract), Singh teaches a first gas channel disposed within the plate (portion of 6 in plate 10 and 18 Fig 5 or 6 or portion of 6 in plate 10 and 18 in Fig 7 or portion of 6 in plate 10 and 18a and 18b Fig 8) and between a first electrode and a second electrode (note For fig 5-8, the cited portions 18, 18a, 18b are between electrodes 20a-b and 22a-b and for Fig 8 also between 24a-b and 26a-b) ; a gas inlet extending from the second side of the plate (shown fig 5-8 as portion of passage 6 entering the lower surface of 10) to the first gas channel; and a plurality of gas outlets extending from the first side of the plate to the first gas channel (shown Fig 5-8 as exit of passage 6 at top of plate 10, see also [0022] and [0026-0028]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matyushkin to include the gas passages of Singh because Singh teaches that these allow for heat transfer gas to be used [0033] which improves the thermal profile of the wafer and the uniformity of the processing and to form a dechucking plasma which neutralizes charges on the underside of the wafer and reduces residual sticking forces [0003-0004]. Note that in the combination, Singh has taught the gas passages as between the electrodes and therefore in the combination these passages are in plate 108 of Matyushkin between electrode 106 and electrode 202. Singh teaches one or more first gas channels extending from a gas inlet at the bottom surface of the electrostatic chuck into the dielectric plate (lower portions of  lines 6 in plate 10 and below 18a and 18b Fig 8)  to a plurality of gas channels (18a-b Fig 8 and portions of cavity 18 which may be segmented into smaller sections [0031] or may be considered portions of the annular channel 18 [0031]) that are fluidly connected (connected taught as segments and He zones [0031] and [0028]) that extend from the one or more first gas inlet horizontally across the electrostatic chuck (Fig 8 and [0031] discussion of annular electrode) between a first electrode and a second electrode (Fig 8 between 24a-b and 26a-b and [0031]) ; and to a plurality of gas outlet channels (shown Fig 8 as exit of passages  of the upper portions of 6 at top of plate 10 above 18a-b, see also [0022] and [0026-0028]).
Regarding claim 2, the combination remains as applied to claim 1. Singh further teaches a second gas channel (Fig 8, see 18a and 18b) and demonstrates this includes a second gas inlet on the second side, a second channel, and a plurality of gas outlets on the first side (see Fig 8, inlet to 18b, and then outlet from 18b to gas outlets at top of plate 10).
Regarding claim 3, the combination remains as applied to claim 1. Singh further teaches a first gas plenum (18a Fig 8) and a second gas plenum (18b Fig 8) and the plenums are fluidly independent in the plate (Fig 8 and [0028] teaching different pressures). 
Regarding claim 8, the combination remains as applied to claim 1. Matyushkin teaches the distance d2 from the first electrode to the first side is 0.1 to 2 mm [0030] but can be adjusted and teaches that the distance d3 from the second electrode to the second side is 1 to 3 mm [0055]. These ranges are inclusive of distances that are equal and/or are substantially equal. 
Regarding claim 15, Matyushkin teaches a  process chamber (126 Fig 1B), comprising: a chamber body having a substrate support (102 Fig 1B) disposed within an inner volume of the chamber body (Fig 1B), wherein the substrate support includes an electrostatic chuck (102 Fig 1B or 200 Fig 2A) comprising: a cooling plate (114 Fig 2A taught as conductive baseplate, the conductivity provides a cooling function and [0059] teaches cooling); a dielectric plate (108 Fig 2A) disposed above the cooling plate (Fig 2A, above 114) and having a first electrode (106 Fig 2A) configured to chuck the substrate to the first side of the plate ([0033] taught as DC voltage and an electrostatic chuck ESC), a second electrode (202 Fig 2A), and a plurality of posts electrically coupling the first electrode to the second electrode (204 Fig 2A and [0050]).  Matyushkin fails to teach one or more first gas channels extending from a bottom surface of the electrostatic chuck into the dielectric plate; a plurality of second gas channels that extend from the one or more first gas channel horizontally across the electrostatic chuck between the first electrode and the second electrode; and a plurality of third gas channels extending from the plurality of second gas channels to a top surface of the electrostatic chuck. In the same field of endeavor of electrostatic chucks (abstract), Singh teaches one or more first gas channels extending from a bottom surface of the electrostatic chuck into the dielectric plate (lower portions of  lines 6 in plate 10 and below 18a and 18b Fig 8) a plurality of second gas channels (18a-b Fig 8) that extend from the one or more first gas channel horizontally across the electrostatic chuck (Fig 8) between a first electrode and a second electrode (Fig 8 between 24a-b and 26a-b) (see also [0031] which discloses that the cavities 18 can be a plurality of segments or annular and the annular cavity can be considered to be formed of a plurality of channels fluidly coupled) ; and a plurality of third gas channels extending from the plurality of second gas channels to a top surface of the electrostatic chuck (shown Fig 8 as exit of passages  of the upper portions of 6 at top of plate 10 above 18a-b, see also [0022] and [0026-0028]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matyushkin to include the gas passages of Singh because Singh teaches that these allow for heat transfer gas to be used [0033] which improves the thermal profile of the wafer and the uniformity of the processing and to forma a dechucking plasma which neutralizes charges on the underside of the wafer and reduces residual sticking forces [0003-0004]. Note that in the combination, Singh has taught the gas passages as between the electrodes and therefore in the combination these passages are in plate 108 of Matyushkin between electrode 106 and electrode 202. Regarding the cooling plate it is noted that Singh explicitly teaches the base (12 Fig 8 to which the dielectric plate (10 Fig 8) is attached) is a cooling plate [0021]. 
Regarding claim 16, the combination remains as applied to claim 15 above. Matyushkin teaches a notch in the upper peripheral edge of chuck 200 (Fig 2A, shown not numbered as notch having a side surface of plate 108 and a bottom surface of plate 114) and teaches an edge ring (134) disposed in the notch (Fig 1A).
Regarding claim 18, the combination remains as applied to claim 15. Matyushkin teaches the distance d2 from the first electrode to the top surface is 0.1 to 2 mm [0030] but can be adjusted and teaches that the distance d3 from the second electrode to bottom second surface is 1 to 3 mm [0055]. These ranges are inclusive of distances that are equal and/or are substantially equal. 
Regarding claim 19, Matyushkin teaches the cooling plate (114 Fig 2A taught as conductive baseplate, and [0059] discloses a cooling function) is made of aluminum [0029].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of Singh as applied to claim 1 above, and further in view of Ravi (prev. presented US 2016/0002778).
Regarding claim 5, the combination remains as applied to claim 1 above. The combination and specifically Singh fail to teach the gas channels are configured to evenly split to provide substantially equal flow along each path of the first gas channel from the inlet to the end. Addressing the same problem of a substrate support with uniform gas flow (abstract), Ravi teaches the gas passages (see 204A and B Fig 2) split evenly [0025] to have a uniform flow [0025, 0029, 0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matyushkin in view of Singh to include this even split for the gas channels because Ravi teaches this improves the processing uniformity of the substrate being processed [0015] and because Singh has taught the cavity can be segmented into smaller sections [0031].
Claims 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of Singh as applied to claims 1 and 16 above, and further in view of Hoffman (prev. presented US 2009/0314433).
Regarding claim 6, Matyushkin fails to teach the second electrode extends radially outward of the first electrode. In the same field of endeavor of electrostatic chucks (abstract), Hoffman teaches the upper electrode (420 Fig 3) is connected to an electrode embedded in the peripheral region (425 Fig 3) of the electrostatic chuck. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include this electrode because Hoffman teaches that it extends the plasma beyond the peripheral edge of the substrate and results in a uniform plasma and uniform processing of the substrate [0039]. This electrode is the second electrode and extends radially outward of the first (upper) electrode.
Regarding claim 7 and 17, the combination as applied to claim 1 and 16 fails to teach a third electrode in the peripheral region of the plate and directly coupled to the first or the second electrode. In the same field of endeavor of electrostatic chucks (abstract), Hoffman teaches the upper electrode (420 Fig 3) is connected to an electrode embedded in the peripheral region (425 Fig 3) of the electrostatic chuck. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include this electrode because Hoffman teaches that it extends the plasma beyond the peripheral edge of the substrate and results in a uniform plasma and uniform processing of the substrate [0039]. 
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of Hoffman.
Regarding claim 9 and 12-13, Matyushkin teaches an electrostatic chuck for use in a substrate processing chamber (abstract), comprising: a plate (108 or 108 and 114 Fig 2A) having a first side and a second side opposite the first side (shown as top surface of 108 for the first side and the second side is the bottom surface of 108 or bottom surface of 114 Fig 2A); a first electrode embedded in the plate proximate the first side (106 Fig 2A); a second electrode embedded in the plate proximate the second side (202 Fig 2A or note Fig 6 teaches it may extend to 114 as shown at 604 in Fig 6); a plurality of first posts coupling the first electrode to the second electrode (204 Fig 2A and [0050]). Matyushkin fails to teach the third electrode in the peripheral region and the plurality of second posts coupling the third electrode to at least one of the first and the second electrodes. In the same field of endeavor of electrostatic chucks (abstract), Hoffman teaches the upper electrode (420 Fig 3) is connected to an electrode embedded in the peripheral region (425 Fig 3) of the electrostatic chuck (third electrode) that overlaps with the upper electrode. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the Matyushkin to include this additional peripheral electrode that overlaps with the inner electrode because Hoffman teaches that it extends the plasma beyond the peripheral edge of the substrate and results in a uniform plasma and uniform processing of the substrate [0039]. Matyushkin teaches a notch in the upper peripheral edge of chuck 200 (Fig 2A, shown not numbered as notch having a side surface of plate 108 and a bottom surface of plate 114) and teaches an edge ring (134) disposed in the notch (Fig 1A). Matyushkin fails to teach this notch is in the plate. Hoffman demonstrates the notch in the plate (Fig 3, see notch accommodating ring 408). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the plate of Matyushkin to include the not in the plate because Matyushkin teaches a notch in the electrostatic chuck structure and Hoffman demonstrates the notch being in the plate is a functional alternative for the same purpose of accommodating an edge ring (Fig 3). Matyushkin teaches the distance d2 from the first electrode to the first side is 0.1 to 2 mm [0030] (includes claimed ranged of 0.8-1.2 mm) but can be adjusted and teaches that the distance d3 from the second electrode to the second side is 1 to 3 mm [0055] (overlaps with claimed range of 0.8 to 1.2 mm). These ranges are inclusive of distances that are equal and/or are substantially equal. 
Regarding claim 10, the combination remains as applied to claim 9 above. In the combination as applied, the third electrode (peripheral electrode) of Hoffman extends from the second electrode because Matyushkin teaches the second electrode (202 Fig 2A) is below the first electrode and radially inward of a notch (Fig 2A). Therefore the electrode of Hoffman extending outward of the first electrode and under the notch also extends from the second electrode. Applicant may wish to further clarify the third electrode extends vertically from the second electrode via structures 308 (Fig 3).
Regarding claim 11, Matyushkin has been applied with two interpretations above. In one, the plate is 108. For this interpretation, it is noted that the limitation regarding the plate consisting of two plates bonded together appears to represent a product by process limitation for which the product (a final integral plate) is the same. Further in the interpretation in which the plate is the structure of plates 108 and 114, Matyushkin teaches the plate of the chuck consists of two plates (114 and 108) bonded together [0030].
Regarding claim 14, the combination remains as applied to claim 9 above. Hoffman provides a reason for the lower electrode to be extended relative to the upper electrode as cited in the rejection of claim 9. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the lower electrode of Matyushkin to also extend so that the benefits of the extended plasma are provided by the lower electrode also.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of Hoffman as applied to claim 9 above and further in view of US Pat 5607541 of Kubota et al., hereinafter Kubota. 
Regarding claim 11, Matyuskin in view of Hoffman remains as applied to claim 9 above. In one application of the art, only plate 108 was applied as the plat having a first side and a second side. This rejection is provided to demonstrate that even in that embodiment and even if the limitation is more than a product by process limitation, the plate consisting of two plates bonded together is obvious. In the same field of endeavor of electrostatic chucks (abstract), Kubota teaches that when embedding a structure such as an electrode in a dielectric material of an electrostatic chuck, it is known to sandwich the material between two plates of dielectric and bond the two plates (col 1, ln 45-60). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matyushkin to include the plate 108 is formed by bonding two plates together to form a plate consisting of two plates bonded together because Kubota teaches this a known way of forming an electrostatic dielectric plate with embedded structures.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of Singh as applied to claim 15 above, and further in view of Parkhe (prev. presented US 2013/0088809).
Regarding claim 20, the combination remains as applied to claim 15 above. Matyushkin mentions porous plugs [0005] but fails to teach a location of such structures. In the same field of endeavor of  an electrostatic chuck (abstract), Parkhe teaches it is known to use porous plugs (211 Fig 2A) in the gas channels at an interface between the dielectric layer (120 Fig 2A) and the cooling plate (134 Fig 2A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Matyushkin in view of Singh to include the porous plugs as taught by Parkhe because Parkhe teaches this prevents undesired arcing of the gas and allows flow at a desired density or flow rate [0023].
Response to Arguments
Applicant's arguments filed 08/10/2022, hereinafter reply, have been fully considered but they are not persuasive. Applicant argues (reply p6-7) that Singh does not teach the amended limitation regarding the channels fluidly connected in the plate between the electrodes. This is not persuasive because Singh teaches annular channels which are a plurality of channels connected. Further, Singh teaches the channels may be segmented. Therefore, as indicated above, Singh has been applied to teach the amended limitation. The arguments on p8 and 10 that rely on the alleged failing of Singh to teach the amended limitations of claim 1 and 15 has been addressed above.
Regarding the combination of Matyushkin in view of Hoffman reference (reply p 8-9) applicant argues that there is no teaching of the distances being substantially equal. Examiner respectfully disagrees because of the ranges of the distances at taught by Hoffman being substantially equal as cited above. Regarding the new limitations of claim 10, this is also addressed above. Applicant is respectfully requested to consider amending the limitation to clarify the extension direction and to consider claiming the 308 structure also. Regarding new claim 11, this has also been addressed above and a new reference has also been used to teach the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0117174 teaches an ESC with an RF shunt (Fig 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        

/KEATH T CHEN/Primary Examiner, Art Unit 1716